In two proceedings pursuant to Social Services Law § 384-b (4) to terminate the parental rights of the parents of Judy C. and Nelson C., respectively, the natural mother appeals, as limited by her brief, from so much of 2 dispositional orders (1 as to each child) of the Family Court, Kings County (Demarest, J.), both dated July 27, 1987, as, after a hearing, terminated her parental rights on the ground that she is now and for the foreseeable future unable by reason of mental illness to provide proper and adequate care for her children.
Ordered that the order with respect to Nelson C. is affirmed insofar as appealed from, without costs or disbursements; and it is further,
Ordered that the appeal from the order with respect to Judy C. is dismissed, without costs or disbursements, for failure to file a notice of appeal.
With respect to the appeal concerning Nelson C., the testimony of a psychiatrist, prior medical evaluations and other documents provide clear and convincing evidence that the mother suffers from chronic undifferentiated schizophrenia rendering her unable to provide proper or adequate care for her son at the present time and in the foreseeable future (see, Matter of Ann Marie D., 127 AD2d 764, 765; Matter of Keon Lee M., 120 AD2d 731, 732). Mollen, P. J., Mangano, Kooper and Spatt, JJ., concur.